STATE OF LOUISIANA
             COURT OF APPEAL, FIRST CIRCUIT

STATE        OF   LOUISIANA                                                                         NO.           2021    KW      1631

IN     THE    INTEREST             OF       C. H.


                                                                                               FEBRUARY                  1,       2022




In     Re:         C. H., applying                        for                             writs,              22nd        Judicial
                                                                  supervisory
                   District Court,                        Parish    of    Washington,               No.          J- 18- 83.




BEFORE:            GUIDRY,              HOLDRIDGE,           AND    CHUTZ,       JJ.


         STAY      LIFTED.              WRIT        DENIED.       The    transcript                of       the    December          2,
2021 proceeding reflects that the parties                                                stipulated                that        all   of
the      medical             providers               that       provided         reports                to       the      district
court        would           testify           in     accord           with    their           reports.                  The       writ

application                  includes           reports           from        the     competency                   commission,

which          contain                                                                        to            the        juvenile' s
                                   conflicting                   opinions           as

competency              to    proceed.               In    view    of    this       fact,          the       district             court
did      not       abuse           its      discretion             by     finding             that           the       juvenile' s
competency has been restored.

                                                                  GH
         Chutz,         J.,        concurs.




         Guidry,             J.,        dissents            in     part       and        would              grant        the       writ

application.                  I    would          remand         this    matter          to    the           district             court
to       order               another              mental           examination                 by            a
                                                                                                                     competency
commission.                  The    writ        application              contains         reports                 from medical
professionals                  that          indicate            the      juvenile             suffers                 from ADHD,
autism            spectrum               disorder               by   history,   unspecified  anxiety
disorder,            and           unspecified                  learning   disorder.   Further,  the
partial           record            before            this        court        includes                 a        letter           dated
November           3,         2021          from          the               restoration
                                                               competency                                                provider
wherein        she       opines          that        the    juvenile " is unlikely to be                                 restored
in the            foreseeable                 future                      this
                                                                using                competency                    restoration
education           program."                 While         the     transcript                of        the        December          2,
2021 proceeding reflects that the parties                                                stipulated                that       all    of
the     medical              providers              that        provided                            to           the
                                                                                reports                                  district
court        would       testify             in      accord        with       their       reports,                 the        reports

prepared by              the       competency              commission          were       prepared                 over       a   year
ago.




COURT " OF        APPEAL,          FIRST       CIRCUIT




        DEPUY                           F   COURT
                   FOR       THE    COURT